Bepoet of Committee.
Mr. Monell, from the committee of privileges and elections, to whom was referred the petition of Walter C. Livingston, contesting the seat of Thomas Bay, of the county of Columbia, reported:
That the committee having investigated the claim of the said Walter C. Livingston, to be admitted to his seat as a member of this House, in the place of the said Thomas Bay, who was returned by th'e clerk of the county of Columbia as duly elected. That Mr. Livingston appeared before the committee, in pursuance of notice given him. That from the documents referred to the said committee, it appears from the whole number of votes given in the said county, at the last election for members of Assembly, excepting the town of Stuyvesant, the said Walter C. Livingston had two thousand four hundred and twenty-seven votes, and that the said Thomas Bay'had, including the town of Stuyvesant, two thousand four hundred and seventy-eight votes; that in the town of Stuyvesant, the said Walter *50C. Livingston received one hundred and thirty-nine votes, which votes were rejected by the board of canvassers, the return being made for Walter C. W. Livingstcn, which return is hereto annexed.
The committee are, therefore, of opinion, that the said return ought to have been received and allowed by the said board of canvassers, in calculating and deciding who were duly elected from the said county member of this House.
The committee are, therefore, of opinion, that the seat of Thomas Bay, a member returned from the county of Columbia, be vacated, and that the said petitioner,, Walter C. Livingston, be admitted as a member of this House from the county of Columbia.
Columbia County — Town of vStuyvesant.
A true canvass and estimate of votes taken at an election, held in the town of Stuyvesant, in the county of Columbia, on the third day of November, in the year 1823, and the two succeeding days inclusive, to elect two Senators and three members of Assembly, and the number of votes taken for Senators was as follows, viz.: Edward P. Livingston had one hundred and forty-five votes; - Jacob Haight, one hundred and forty-two votes; one vote for Philip Yan Rensselaer, and one vote for Elisha Williams; and for members of Assembly, the following names had the number of votes, as follows: John King, one hundred and forty-one votes; Joseph D. Monell, one hundred and forty-five votes; Thomas Bay, one hundred and forty-one votes; Walter 0. Livingston, one hundred and thirty-nine ; Herman Livingston, one hundred and forty votes, and Thaddeus Elmore, one hundred and thirty-eight votes. •
Given under our hands at Stuyvesant, this 6th day of November, 1823.
PETER I. YOSBURGH,
ARENT YOSBURGH,
B. YAN DERPOEL, '
JOHN I. SHARP,
JOHN A. ST A ATS,

Inspectors.

I certify the above to be a true copy of the original record by me in the town book, for the town of Stuyvesant.
ARENT YOSBURGH, Town Clark.
Stuyvesant, 1 January, 1824.
*51"Waltee 0. Livingston awarded the Seat.
Thereupon, that Walter 0. Livingston ought to be permitted to take his seat as a member of the House of Assembly, duly elected for the county of Columbia, in the room of Thomas Bay, the member returned, and that the seat of the said Thomas Bay be vacated.
Thereupon, Mr. Livingston, who was declared a member of Assembly, elected in and for the county of Columbia, appeared in the Assembly Chamber.
Ordered, That Mr. Monell and Mr. Warren wait upon Mr. Livingston before some proper officer and see him duly qualified.
Mr. Warren reported that Mr. Monell and himself had waited upon Mr. Livingston before Samuel Talcott, Esq., Attorney-Gfeneral of this State, and seen him duly qualified.
Ordered, That Mr. Livingston do take his seat.
Assembly Journal, 1824, pages 25, 26.